Citation Nr: 1609468	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for diabetes mellitus.

2.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for diabetic nephropathy associated with diabetes mellitus.

3.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for right upper extremity peripheral neuropathy associated with diabetes mellitus.

4.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for left upper extremity peripheral neuropathy associated with diabetes mellitus.

5.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for right lower extremity peripheral neuropathy associated with diabetes mellitus.

6.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for left lower extremity peripheral neuropathy associated with diabetes mellitus.

7.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for erectile dysfunction associated with diabetes mellitus.

8.  Entitlement to an effective date prior to June 18, 2012 for the award of service connection for special monthly compensation for loss of a creative organ.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition and, if so, whether service connection for a lumbar spine disorder is warranted.

10.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

12.  Entitlement to service connection for Parkinson's disease.

13.  Entitlement to service connection for right ear hearing loss.

14.  Entitlement to service connection for left ear hearing loss.

15.  Entitlement to service connection for a left ankle disorder, claimed as joint disease.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran initial filed a claim for service connection for "joint disease" in June 2012.  The agency of original jurisdiction (AOJ) adjudicated such matter as claimed and did not specify which joint or joints were impacted.  A review of the record reveals that the Veteran had current left ankle and lumbar spine disorders.  As such, the Board has characterized the claim as a request to reopen a claim for service connection for a back condition and service connection for a left ankle disorder.

In addition, the Board notes that additional evidence, namely a diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) report and VA treatment records dated through September 2014, were added to the record since the June 2014 supplemental statement of the case (SSOC).  The Veteran waived initial AOJ consideration of this evidence in December 2014.  38 C.F.R.     § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.             § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of entitlement to service connection for a nervous disorder other than PTSD was raised by the Veteran in a June 2012 informal claim.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for hypertension and a lumbar spine disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  VA received the Veteran's initial claim for service connection for diabetes mellitus, claimed as secondary to herbicide exposure, on June 18, 2012.

3.  The Veteran did not file a claim of entitlement to service connection for diabetes mellitus, diabetic nephropathy, peripheral neuropathy of the bilateral upper and lower extremities and/or erectile dysfunction, or a claim that can be reasonably construed as a claim for service connection for such disabilities, prior to June 18, 2012.

4.  The Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989, and did not submit a claim for service connection for diabetes mellitus between May 3, 1989, and May 8, 2001.

5.  In a final decision issued in May 1974, the RO denied the Veteran's claim of entitlement to service connection for a back condition.

6.  Evidence added to the record since the last final denial in May 1974 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition.

7.  In a final decision dated in October 2004, the RO denied service connection for PTSD.

8.  Evidence added to the record since the final October 2004 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

9.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of Parkinson's disease.

10.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of right ear hearing loss for VA purposes.

11.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

12.  A left ankle disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2015). 

2.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for diabetic nephropathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 

3.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for right upper extremity peripheral neuropathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R.    §§ 3.102, 3.400 (2015). 

4.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for left upper extremity peripheral neuropathy with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

5.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for right lower extremity peripheral neuropathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

6.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for left lower extremity peripheral neuropathy associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

7.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for erectile dysfunction associated with diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

8.  The criteria for an effective date prior to June 18, 2012, for the award of service connection for special monthly compensation based upon loss of a creative organ have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

9.  The May 1974 decision that denied the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)]. 

10.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

11.  The October 2004 decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)]. 

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

13.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

14.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

15.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

16.  The criteria for service connection for a left ankle disorder, claimed as joint disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.
  
In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

With regard to the claims for service connection for Parkinson's disease, bilateral hearing loss, and left ankle disorder, claimed as joint disease, an August 2012 letter, sent prior to the unfavorable decision issued in October 2012 advised the Veteran of the information and evidence necessary to substantiate his claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for PTSD, an August 2012 letter, sent prior to the initial unfavorable decision issued in May 2013, advised the Veteran that his claim for service connection for PTSD had been previously denied in an October 2004 rating decision on the basis that the service medical records did not show a history of complaints, treatments, or diagnoses related to a neuropsychiatry condition during service.  As such, he was advised to submit new evidence related to such fact and, if his PTSD was caused by a fear associated with hostile military or terrorist activity, he should provide a statement as to such effect.  He was further informed of the definition of new and material evidence, the evidence and information necessary to substantiate his underlying service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

In the October 2012 rating decision, the AOJ granted service connection for diabetes mellitus, diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and erectile dysfunction, as well as entitlement to special monthly compensation based on loss of a creative organ, all effective June 18, 2012.  Following issuance of the October 2012 rating decision, the Veteran appealed with respect to the propriety of the assigned effective dates from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.   In this case, the Veteran's claims for service connection for diabetes mellitus, diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy and erectile dysfunction, as well as entitlement to special monthly compensation based on loss of a creative organ, were assigned in the October 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection for Parkinson's disease in June 2014 and an examination to adjudicate his claim for a left ankle disorder in September 2012.  In this regard, the Board notes that the VA examiners offered an etiological opinion as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.   Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claims for service connection Parkinson's disease and a left ankle disorder. 

The Veteran was afforded a VA examination in September 2012 in order to determine the nature and etiology of his claimed hearing loss.  The Board finds that such VA examination is adequate to decide the issue as it was performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  In this regard, the Board notes that such audiological testing, as well as all audiological testing conducted prior to and during the pendency of the claim, fails to reveal a current diagnosis of right ear hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  With regard to left ear hearing loss, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, an interview with the Veteran, and a full examination.   Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Relevant to the Veteran's claims for earlier effective dates, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claims.  However, pertinent to his effective date claims, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Earlier Effective Date Claims

The Veteran generally contends that an effective date prior to June 18, 2012 is warranted for the award of service connection for diabetes mellitus, diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and erectile dysfunction as well as entitlement to special monthly compensation for loss of a creative organ.  No specific argument was submitted in support of his contentions.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R.§ 3.400(b)(2)(i). 

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).   Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).   While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a). "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet .App. 173, 181 (2006). 

Building on Roper, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008). "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition."  Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by 38 C.F.R. § 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'' Id.  It explained: 

We think this result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards.  Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition.

Id. at 1370 (emphasis added).

A review of the record reveals the first claim, formal or informal, seeking service connection for diabetes mellitus and neuropathy of both legs was the Veteran's claim received by the RO on June 18, 2012. 

By rating action dated in October 2012, the RO granted service connection for the disabilities on appeal and awarded the Veteran special monthly compensation based on the anatomical loss of a creative organ.  The claim for service connection for diabetes mellitus was granted based upon the Veteran's presumptive exposure to herbicides in Vietnam while service connection for the remaining claims were granted on a secondary basis.  The grants of service connection, as well as the award of special monthly compensation, were effective June 18, 2012.  In awarding service connection and special monthly compensation for these disabilities, the RO assigned an effective date based on the date of receipt of the initial claim for service connection, i.e., June 18, 2012.

While the Veteran may have experienced diabetic symptomatology prior to June 18, 2012, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including diabetes mellitus.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law, which, in this case is May 8, 2001.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions were also set forth that are not pertinent to this appeal. 

In the instant case, as the Veteran served in Vietnam and has a diagnosis of diabetes mellitus.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  

In this regard, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989.  Likewise, the Veteran did not submit a claim for service connection for diabetes mellitus between May 3, 1989, and May 8, 2001.  In fact, his original claim for service connection was not received until June 18, 2012.  Therefore, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to June 18, 2012, for the award of service connection for diabetes mellitus, or his secondary conditions of diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and erectile dysfunction, and/or special monthly compensation for loss of a creative organ.

Therefore, for the foregoing reasons, the Board finds there is no legal basis upon which to assign an effective date prior to June 18, 2012, for the grant of service connection for diabetes mellitus, diabetic nephropathy, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, erectile dysfunction, and/or special monthly compensation for loss of a creative organ.  Accordingly, the preponderance of the evidence is against the Veteran's earlier effective date claims.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claims must be denied.  See 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

III. New and Material/Service Connection Claims

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regards to his claimed Parkinson's disease, the Veteran contends that such is a result of his exposure to herbicides during service.  The Board notes that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  VA regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  The diseases presumptively associated with herbicide exposure include Parkinson's disease.  38 C.F.R. § 3.309(e).  This presumption requires exposure to an herbicide agent and, in the case of Parkinson's disease, manifestation of the disease to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.   Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra at 159. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Back Condition

The Veteran previously claimed entitlement to service connection for a back condition in February 1974.  Of record at the time of the May 1974 rating decision were the Veteran's service treatment records and a May 1974 VA examination report.  The RO noted the complaints of back pain and mild lumbosacral spasms due to a strain in September 1968 and that the Veteran also hurt his back while jumping into a foxhole in December 1968.  The RO also noted that the May 1974 VA examination report showed no objective pathological findings for the claimed back condition.  Consequently, the RO determined that the back condition was not found on last examination and, therefore, denied service connection.

In May 1974, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back condition was received until June 2012, when VA received his application to reopen such claim.  Therefore, the May 1974 rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back condition was received prior to the expiration of the appeal period stemming from the May 1974 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 1974 decision consists of VA treatment records dated through September 2014, SSA records, various private treatment records as well as a September 2012 VA examination.  The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a February 2009 private disability determination and September 2012 VA examination report, the Board finds that the evidence received since the May 1974 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a back condition was previously denied in May 1974 as the record did not indicate that the claimed condition had been clinically diagnosed.  Since such time, the Veteran has submitted a February 2009 private disability determination which reflected a diagnostic impression of lumbosacral spine muscle spasm and dorsal spine osteoarthritis, and the September 2012 VA examination revealed a diagnosis of lumbar strain.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back condition is reopened.

C.  PTSD

The Veteran previously claimed entitlement to service connection for PTSD in August 2004.  Of record at the time of the October 2004 rating decision were the Veteran's service treatment records and VA treatment records dated through June 2004.  The RO noted that the service treatment records did not show a history of complaints, treatment, or diagnoses of a neuropsychiatric condition during service.  The RO also noted that there was no evidence of treatment or the diagnosis of PTSD at VA.  Consequently, the RO determined that the evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection and, therefore, denied service connection.

In October 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD was received until June 2012, when VA received his application to reopen such claim.  Therefore, the October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for PTSD was received prior to the expiration of the appeal period stemming from the October 2004 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the October 2004 decision consists of VA treatment records dated through September 2014, SSA records and various private treatment records as well as a September 2012 VA PTSD DBQ report.  Such records reflect treatment for various acquired psychiatric disorders other than PTSD but do not contain a diagnosis of PTSD.

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed PTSD during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the October 2004 rating decision.  Specifically, he simply continues to contend that his claimed condition is the result of service.  A September 2012 VA DBQ report found that the Veteran did not meet criteria set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) for a diagnosis of PTSD. 

Therefore, the Board finds that the evidence received since the October 2004 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

D.  Parkinson's Disease and Right Ear Hearing Loss

The Veteran generally contends that he suffers from Parkinson's disease that is the result of his service but has presented no specific argument in support of this appeal.  He also seeks service connection for bilateral hearing loss, which he has asserted was incurred as a result of his exposure to noise during service.  In this regard, the Veteran has asserted that he was exposed to noise from rockets and the firing range.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

A September 2012 VA audiological DBQ report indicates that on audiometric testing, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30

His speech recognition scores were 96 percent for the right ear.

A June 2014 VA neurologist indicated that, after evaluating the Veteran and reviewing the records, there was no sign or symptom in the Veteran that suggests or supports a diagnosis of Parkinson's disease.  The VA neurologist indicated that the Veteran did not present with the cardinal signs of Parkinson's disease which includes resting tumor, bradykinesia, rigidity or postural instability.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of Parkinson's disease.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  

In addition, while the Veteran's claims to suffer from right ear hearing loss, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385.  In this regard, the only audiometric testing of record is the September 2012 VA examination, which fails to meet the criteria for a diagnosis of right ear hearing loss per VA regulations.

The Board has considered the Veteran's allegations that he experienced Parkinson's disease as a result of service and right ear hearing loss due to noise exposure in service.  In this regard, while he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  Moreover, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  The Veteran's right ear pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of Parkinson's disease and/or hearing loss involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include nerve and/or audiological testing.  In the instant case, there is no suggestion that the has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose Parkinson's disease and/or hearing loss, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a Parkinson's Disease and/or right ear hearing loss for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for Parkinson's disease and/or right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

E.  Left Ear Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss, which he has asserted were incurred as a result of his exposure to noise during service.  In this regard, the Veteran has asserted that he was exposed to noise from rockets and the firing range.

The service treatment records do not contain any complaints, treatments, or findings related to hearing loss.  An October 1967 service entrance examination was negative for any relevant abnormalities; it does not appear that audiological testing was conducted.  A December 1969 service discharge examination found the Veteran's hearing to be zero Hertz at 500, 1000, 2000 and 4000 decibels, bilaterally.  However, the Veteran's DD-Form 214 reflects that the Veteran's military occupational specialty (MOS) of chemical, biological and radiological (CBR) Specialist.   As such, the Board finds the Veteran's reports of exposure to noise from gunfire consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R.     § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra.  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

Additionally, the record reflects current diagnoses of left ear hearing loss. Specifically, evaluations conducted in September 2012 reveal left ear hearing loss per VA standards.  38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

In a September 2012 VA DBQ report, the examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner reasoned that while the Veteran was exposed to significant military noise in Vietnam, separation examination showed normal hearing bilaterally and there was no damage to the auditory structures found.  The examiner further reasoned that other factors such as normal aging process should be considered since it can result in damage to the inner structures, thus resulting in permanent hearing loss.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  While the evidence of record shows that the Veteran has current left ear hearing loss for VA purposes, the probative evidence of record demonstrates that such did not manifest to a compensable degree within one year of service discharge and is not otherwise related to his service.  

In this regard, the evidence of record does not reflect that the Veteran's left ear hearing loss manifested within one year of his service discharge.  In fact, as noted by the September 2012 VA examiner, the Veteran's hearing was normal on his February 1970 separation examination.  Moreover, he has not alleged a continuity of hearing loss symptomatology such time and his current left ear hearing loss does not reach the compensable level as documented at the September 2012 VA examination.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

Furthermore, with regard to direct service connection, the Board places great probative weight on the VA examiner's opinion that the Veteran's left ear hearing loss was less likely than not related to service as the separation examination showed bilateral normal hearing and there was no damage to the auditory structures found.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran and has generally contended that his current left ear hearing loss is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra. 

The Veteran is credible to describe current symptoms such as hearing difficulties.  However, as to the etiology of the left ear hearing loss, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of degeneration of hearing involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his left ear hearing loss to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current left ear hearing loss.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include his in-service exposure to noise and the current nature of his left ear hearing loss.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's left ear hearing loss are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

 F.  Left Ankle Disorder

The Veteran generally contends that he suffers from joint disease as a result of service.  He has provided no specific argument in support of his claim.

Service treatment records are negative for complaints, treatment, or diagnoses related to any joint disease.  A sprained left ankle was noted in January 1969.  A December 1969 service discharge examination found the Veteran's lower extremities to be normal.  The Veteran denied that he had, or that he ever had, arthritis or rheumatism in a December 1969 Report of Medical History

A September 2012 VA ankle DBQ report reflects the Veteran's complaints that he injured his ankle during service.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of left ankle strain was made.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the record failed to show any chronic conditions after in-service fall in 1968, to include sick-call visits, treatments or follow-ups.
	
Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  As an initial matter, the Board notes that presumptive service connection, to include on the basis of continuity of symptomatology, may not be considered as the Veteran does not have a chronic disease of the left ankle as defined by VA regulations.  Moreover, while the evidence of record shows that the Veteran has a current diagnosis of a left ankle sprain, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's left ankle sprain was less likely than not related to service as the record failed to show any chronic conditions after the in-service fall.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran has generally contended that his current left ankle disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.

The Veteran is credible to describe current symptoms such as joint pain.  However, as to the etiology of the left ankle disorder, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert, supra.  In this regard, knowledge of joint injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran regarding the etiology of his left ankle disorder to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  Additionally, the opinion of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service ankle sprain and his current left ankle disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include his in-service ankle sprain and the current nature of his left ankle disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's left ankle disorder are not shown to be causally or etiologically related to any disease, injury, or incident during service and, therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date prior to June 18, 2012 for the award of service connection for diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for diabetic nephropathy associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for right upper extremity peripheral neuropathy associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for left upper extremity peripheral neuropathy associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for right lower extremity peripheral neuropathy associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for left lower extremity peripheral neuropathy associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for erectile dysfunction associated with diabetes mellitus is denied.

An effective date prior to June 18, 2012 for the award of service connection for special monthly compensation for loss of a creative organ is denied.

New and material evidence having been received, the claim for service connection for a back condition is reopened; the appeal is granted to this extent only.

New and material evidence not having been received, the claim for service connection for PTSD is not reopened; the appeal is denied.

Service connection for Parkinson's disease is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.	

Service connection for a left ankle disorder, claimed as joint disease, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for hypertension and a lumbar spine disorder as well as entitlement to a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
	
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA opinion to determine the nature and etiology is required to decide the claim for service connection for hypertension while an addendum opinion is required to determine the etiology of the lumbar spine disorder.

With regard to the Veteran's claimed hypertension, he has generally alleged that it was related to his service, to include his in-service exposure to herbicides.  Service treatment records are negative for complaints, treatment, or diagnoses related to hypertension.  The Board notes that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides.  Although VA has not conceded a relationship hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.   Post-service treatment records document an assessment of hypertension.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed hypertension.  Therefore, on remand, such an examination with an opinion should be obtained.

With regard to the Veteran's claimed lumbar spine disorder, the service treatment records reflect mild lumbosacral spasms in September 1968 and complaints of hurting his back after jumping into a foxhole in December 1968.  A September 2012 VA examiner opined that the diagnosed lumbar strain was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness as the Veteran's in-service lumbar pain was acute and transient, that there was no evidence of any chronic conditions and no evidence of further back treatments after the 1968 back injury.  However, this opinion does not appear to consider all the evidence of record, to include a February 2009 private disability determination which reflected a diagnostic impression of lumbosacral spine muscle spasm and dorsal spine osteoarthritis, or address the Veteran's lay statements offered at the examination that he has had lumbar pain since service.  Therefore, on remand, an addendum opinion should be obtained.

The Veteran is also seeking entitlement to a TDIU due to his service-connected diabetes and neuropathy of the extremities.  An October 2014 opinion from Dr. C. Q., a private physician, indicated that the Veteran was 100 percent disabled and unable to work.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, a November 2012 VA examiner determined that the Veteran was able to obtain, perform and secure a substantial gainful occupation requiring a light, sedentary work based on his service-connected diabetes mellitus, nephropathy, erectile dysfunction and peripheral neuropathy of the extremities.  This opinion was also provided without a rationale.  Id.

Therefore, on remand, an examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the San Juan VA Medical Center dated from December 2012 to the present, should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed hypertension.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should confirm the diagnosis of hypertension.

(B) For currently diagnosed hypertension, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is directly related to service, to include his in-service exposure to herbicides during his service in Vietnam.

The examiner should consider all evidence of record, including lay statements and medical records as well as Update 2012.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  Return the claims file, to include a copy of this remand, to the September 2012 VA examiner for an addendum opinion.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

a) For each diagnosed lumbar spine disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.  The examiner should specifically address the September 1968 finding of mild lumbosacral spasms and the December 1968 complaints of a back injury while jumping into a foxhole.  

b) With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in February 1970 and, if so, to describe the manifestations.

The examiner should consider all evidence of record, including lay statements and medical records, with particular emphasis on a February 2009 private disability determination which reflected a diagnostic impression of lumbosacral spine muscle spasm and dorsal spine osteoarthritis, or the Veteran's lay statements that he has had lumbar pain since service.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4.  After completing the above development and obtaining any outstanding treatment records, schedule the Veteran for a VA examination to ascertain the impact of his service-connected disabilities, currently consisting of diabetes mellitus with erectile dysfunction, diabetic nephropathy, and diabetic peripheral neuropathy of the bilateral upper and lower extremities, on his ordinary activities, to include his employability.  The record contents must be made available for review.    

In this regard, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, currently consisting of diabetes mellitus with erectile dysfunction, diabetic nephropathy, and diabetic peripheral neuropathy of the bilateral upper and lower extremities, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


